John Mauzy Pittman, Judge. This appeal arises from a will contest brought by appellant. The probate court found that appellant did not have standing to contest the will of Charles Nelson Spicer, appellant’s grandfather, because he was not an “interested person” as defined in Ark. Code Ann. § 28-1-102 (1987). On appeal, appellant argues that the probate court’s decision is clearly erroneous because he has a legal interest in the estate. We agree and reverse and remand. Charles Nelson Spicer left a holographic will, holographic codicil, and typewritten codicil. Charles Spicer bequeathed to his surviving son, Don Charles Spicer, his personal residence and to his surviving daughter, Donna Sue Spicer Meredith, properties of equal value. The will also created a trust for the benefit of Charles Spicer’s grandchildren. Appellant was listed as one of four grandchildren entitled to one-eighth of the distribution of the trust, and three other grandchildren were also listed and entided to one-sixth of the distribution of the estate. Appellant was to receive $750 per month. Charles Spicer’s first codicil amended his will to create out of his properties a memorial foundation in the memory of his parents. In his second codicil, Charles Spicer added his daughter, Sue Meredith, as a beneficiary of the trust. This change reduced appellant’s share in the trust to $600 per month.  The issue before us is whether appellant is an “interested person” as defined at Ark. Code Ann. § 28-l-102(a)(ll) (1987), thus having standing to contest Charles Spicer’s will. Arkansas Code Annotated § 28-l-102(a)(ll) defines “interested persons” as “any heir, devisee, spouse, creditor, or any other having a property right, interest in, or claim against the estate being administered, and a fiduciary.” An interested person may contest the probate of a will, or any part thereof, by stating in writing the grounds of his objection and filing them in the court. Ark. Code Ann. § 28-40-113(a) (1987). The probate court reasoned that appellant had no standing to contest the will because he would not take as an heir if no will existed. However, the court erroneously overlooked the portion of Ark. Code Ann. § 28-l-102(a)(ll) which defines “interested persons” as those having an interest in the estate. The evidence is undisputed that appellant is specifically named in Charles Spicer’s will as a beneficiary of a trust which would have distributed $750 per month to appellant. The second codicil affected appellant’s interest in the trust by reducing his share to $600 per month. The facts that appellant was a beneficiary of the trust and that the second codicil affected his beneficial interest clearly establish that appellant has an interest in the estate of Charles Spicer. Therefore, we reverse the probate court’s decision that appellant does not have standing to contest Charles Spicer’s will. Reversed and remanded. Stroud and GRIFFEN, JJ., agree. Robbins, J., concurs. Mayfield and Neal, JJ., dissent.